      Case 4:20-cv-03306 Document 14 Filed on 03/11/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                March 12, 2021
                             SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

STEVEN HUANG, ALICE HUANG,                      §
CHRISTINE HUANG,                                §
                                                §
        Plaintiffs,                             §
VS.                                             §    CIVIL ACTION NO. 4:20-CV-03306
                                                §
ALISON CHANG,                                   §
                                                §
        Defendant.                              §

        ORDER EXTENDING SUBMISSION DATE TO DEFENDANT’S
MOTION TO DISMISS AND ALTERNATIVE MOTION TO TRANSFER VENUE AND
                   MOTION TO STAY DISCOVERY

       On this day, the Court came to consider a joint letter submitted to the Court regarding an

agreed extension to the submission date for the defendant’s motion to dismiss, alternative motion

to transfer venue, and motion to stay discovery (collectively, “Motions”) (Dkt. No. 10), currently

set for March 23, 2021. Accordingly, it is hereby:

       ORDERED that the submission date for the defendant’s Motions is extended to Friday,

March 26, 2021, with the plaintiffs’ response to the defendant’s motions being due on or by that

day by 5:00 p.m.

       It is so ORDERED.

       SIGNED on this 11th day of March, 2021.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
